UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22221 ASGI Mesirow Insight Fund, LLC(formerly, Wells Fargo Multi-Strategy 100 Master Fund I, LLC) (Exact name of registrant as specified in charter) c/o Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: June 30, 2012 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. ASGI Mesirow Insight Fund, LLC Schedule of Investments (unaudited) As of June 30, 2012 Strategy Investments Cost Fair Value Credit - 9.9% dbX-High Yield 2 Fund $ $ HFR RVA Feingold O'Keeffe Fund Event Driven - 15.3% HFR ED Global Fund HFR ED Jana Fund HFR ED York Fund Hedged Equity - 24.6% dbX-Global Long/Short Equity 7 Fund dbX-US Long/Short Equity 12 Fund GEM Realty Securities, Ltd HFR HE Courage Opportunity Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Salient MLP 1.25x Fund Southpoint Qualified Offshore Fund Ltd Macro and Commodity - 23.7% Beach Horizon Fund Ltd dbX-Emerging Markets Macro 3 Fund HFR Macro QFS Currency Fund MKP Opportunity Offshore Ltd Taylor Woods Fund Ltd Winton Futures Fund Ltd Relative Value - 19.1% dbX-Convertible Arbitrage 13 Fund HFR CA Lazard Rathmore Fund HFR RVA Advent Global Opportunity Fund HFR RVA Whitebox Fund Total Investments* (Cost - $157,950,110) - 92.6% Other Assets Less Liabilities - 7.4% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of Members' Capital as of June 30, 2012. * Non-income producing securities. Investments by Strategy (as a percentage of total investments) Hedged Equity % Macro and Commodity Relative Value Event Driven Credit % ASGI Mesirow Insight Fund, LLC Schedule of Investments (unaudited)(continued) As of June 30, 2012 Total Return Swap Agreements Outstanding as of June 30, 2012: Counterparty Reference Entity/Obligation Upfront Premium Paid (USD) Buy/ Sell Termination Date Notional Amount Fair Value (USD) Credit Suisse International Credit Suisse Mesirow Euro Custom Index $ Buy 3/12/2013 $ $ Credit Suisse International Credit Suisse Mesirow US Custom Index Buy 3/12/2013 $ $ A Summary of Derivative instruments by primary risk exposure is outlined in the following table: The fair value of derivative instruments as of June 30, 2012 was as follows: Derivatives not accounted for as hedge instruments Location on Statement of Assets and Liabilities Fair Value (USD) Asset Derivatives Equity swaps Swap contracts, at fair value $ Changes in unrealized loss due to investments in derivatives for the three months ended June 30, 2012 were as follows: Change in Unrealized Depreciation on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments Swaps Equity swaps $ Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ●
